DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 8, the detail of “the protrusion” being “… removably coupled to the main body so as to be replaceable with another type of branch” is unclear, in that it is understood from claim 5 that the protrusion is a portion of the branch, and thus claim 8 appears to require that the protrusion be removable from the branch to permit another branch to be joined to the first branch. With regard to claim 10, the relationship between the “upper branch” and the “lower branch” and the two branches defined in claim 1 is unclear, rendering the scope of the claim unclear. With regard to claim 12, as written the claim is not a proper 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 – 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (USPN 6,321,100). Parker teaches an oximetry measurement arrangement (Fig 2) including a main body (A) housing optical measurement elements (light emitting elements and photodetector), and two removably connectable sections (F) that, in conjunction with the spring (B) which is part of a connecting unit joining the two portions of the wearable device, act to hold the subject’s digit during measurement. Parker further teach (“Description of the Disposable Liner” at column 2, line 45 – column 3, line 5) that the removable element can be sized depending on the digit on which they are intended to be used.  As showing in Figure 2, the removable elements each have sidewalls (protrusions) that will separate the measured finger from other digits of the subject during the measurement.
Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (USPGPub 2018/0132789). Chen et al. teach a wearable optical measurement sensor, that includes emitter and detector elements configured for a reflectance measurement (Figure 5a), where as shown in Figure 7, a functional .  
Claim(s) 11 – 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finarov (USPN 6,213,952). Finarov teaches details of an optical measurement arrangement (Figures 1 and 2 and the descriptions thereof), wherein a clip/main body (16) retains the optical measuring elements (18 – as described in column 3, lines 48 - 65), and connectors/branches (22) are attached to the clip. The branches include a slot (22A), wherein a cuff/protrusion is slidably received, such that fingers of varying size can be used with the device (column 4, lines 19 – 27). The structure of the cuff will separate the finger being measured from adjacent digits. With regard to Figure 2, Finarov indicate that a pair of the connectors 22 may be included in the arrangement (column 5, lines 11 – 14), providing two branches with a movable protrusion there between.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    116
    553
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791